Title: From John Adams to United States Senate, 12 March 1798
From: Adams, John
To: United States Senate




Gentlemen of the Senate—
United States March 12th 1798

Insinuations having been repeatedly made, in the name of the Court of Sweden, of an inclination to renew the connection, between the United States, and that power, I sent in the recess of the Senate to our Minister at Berlin, a full power, to negotiate that business with such alterations, as might be agreeable to both parties; but as that Commission, if not renewed with the Advice and consent of the Senate will expire with the present session of Congress, I now nominate John Quincy Adams to be a commissioner with full powers to negotiate a Treaty of Amity & Commerce, with his Majesty the King of Sweden
John Adams
